Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, 10, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandelis et al. (US 2014/0090382).
Regarding claim 1, Sandelis discloses a gas turbine engine swirler (Figure 3) comprising: 
a tubular body (66, 80 and 74) having a forward face (Annotated figure 3), an aft end (Annotated figure 3), and a throat (58 forms a throat); 
a plurality of primary swirl vanes (swirler 54 shows a plurality of swirl vanes) positioned between the aft end and the forward face (Figure 3); 
a plurality of secondary swirl vanes (swirler 56 shows a plurality of swirl vanes) positioned between the primary swirl vanes and the aft end (Figure 3); 

a tubular ferrule (60) adjoining said body at said forward face thereof (Figure 3), 
each of the primary swirl vanes extend radially inwardly to a vane lip (Figure 4 shows the primary swirl vanes extend radially inward a lip); 
the secondary swirl vanes extend radially inwardly for swirling air therefrom (Figure 3 show the secondary swirl vanes extend inward and air flows inward along arrow from the secondary swirl vanes); 
said body further including a tubular venturi (58) extending aft from between the primary swirl vanes and the secondary swirl vanes (Figure 3) for radially separating air swirled therefrom (Figure 3 shows 58 radially separates the two flows of swirled air); and 
wherein the primary swirl vanes are configured to swirl air along a passageway (space between vanes in the primary swirler 54) and through an outlet (Annotated figure 3) of the passageway which is defined by a wall (wall 58 defines the outlet) that extends aft from a primary swirler wall (annotated figure 3) such that the air has aft momentum (Figure 4 shows the swirled air 84 shows the air has momentum in in the aft direction).

    PNG
    media_image1.png
    934
    851
    media_image1.png
    Greyscale

Regarding claim 2, Sandelis discloses wherein each vane curves axially (paragraph 55 describes each of the vanes defining passages that are curved around the center axis, i.e. the vanes themselves are curved).
Regarding claim 3, Sandelis discloses wherein the vane lip is spaced-away from the outlet (Figure 4, outlet 1 shows the outlet can be defined where the flow turns from generally radial to generally axial and that outlet 1 is spaced away from the vane lip).

    PNG
    media_image2.png
    714
    851
    media_image2.png
    Greyscale


Regarding claim 5, Sandelis discloses wherein each vane of the primary swirler ends at the outlet (Figure 4, outlet 2 shows the outlet can be defined at the end of the swirler).
Regarding claim 7, Sandelis discloses wherein the tubular ferrule has a forward surface (Annotated figure 3, TF forward face) that is fluidly connected to the plenum (Figure 3) and an aft surface (Annotated figure 3) that is fluidly connected to the throat (Figure 3) and a plurality 
Regarding claim 8, Sandelis discloses wherein the ferrule has a first axis (Figure 3, XX) and the plurality of channels each have a second axis (along arrow through each channel 70) and each of the second axes are substantially parallel to the first axis (Figure 3 shows these axes are parallel).
Regarding claim 10, Sandelis discloses a gas turbine engine swirler (Figure 3) comprising:
a tubular body (66, 80 and 74) having a forward face (Annotated figure 3) and an aft end (Annotated figure 3); 
a plurality of secondary swirl vanes (swirler 56 shows a plurality of swirl vanes) positioned between the forward face and the aft end (Figure 3) such that the plurality of secondary swirl vanes extend radially inwardly for swirling air therefrom (Figure 3 shows the air flows radially inward along the swirl vanes of 56); 
a tubular ferrule (60) adjoining said body at said forward face thereof (Figure 3); 
a plurality of primary swirl vanes (swirler 54 shows a plurality of swirl vanes) positioned between the forward face and the secondary swirl vanes (Figure 3) wherein each vane curves axially (paragraph 55 describes each of the vanes defining passages that are curved around the center axis, i.e. the vanes themselves are curved); 
said primary vanes having a common annular primary inlet facing radially outwardly for swirling air radially inwardly (Figure 4 shows a common annular primary inlet about the 
said body further including a tubular venturi (58) extending aft from between said primary and secondary vanes (Figure 3) for radially separating air swirled therefrom (Figure 3 shows 58 radially separates the two flows of swirled air); and 
wherein the primary swirl vanes are configured to swirl air along a passageway (space between vanes in the primary swirler 54) that is radially oriented (Figure 4 shows the passageway between the vanes flows the air radially inward) and that curves (paragraph 55 describes each of the vanes defining passages that are curved around the center axis) to define a primary swirl vane outlet (Annotated figure 4, labeled Outlet), the passageway being defined by a wall (wall 58 defines the passageway) that extends aft from a primary swirler wall (annotated figure 3).
Regarding claim 11, Sandelis discloses wherein the primary swirl vanes end between the annular primary inlet at a position that is spaced away from the primary swirl vane outlet (Figure 4, outlet 1 shows the outlet can be defined where the flow turns from generally radial to generally axial and that outlet 1 is spaced away from the vane lip).
Regarding claim 13, Sandelis discloses wherein the primary swirl vanes end at the outlet (Figure 4, outlet 2 shows the outlet can be defined at the end of the swirler).
Regarding claim 15, Sandelis discloses wherein the tubular ferrule has a forward surface (Annotated figure 3, TF forward face) that is fluidly connected to a plenum (Annotated figure 3) and an aft surface (Annotated figure 3) that is fluidly connected to a throat (throat is defined at the narrowest part of venturi 58) and a plurality of channels (70) are defined through the ferrule from a first end at the forward surface (Figure 3) to a second end at the aft surface (Figure 3) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandelis in view of Richardson et al. (US 5,417,070).
Regarding claims 4 and 6, Sandelis discloses all the essential features of the claimed invention as claimed and described above except a tertiary swirler that is positioned forward of the primary swirler.
Richardson teaches a tertiary swirler (Figure 2, 17) that is positioned forward of the primary swirler (28).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sandelis to include a tertiary swirler that is positioned forward of the primary swirler in order to fully vaporize the fuel as suggested and taught by Richardson in col. 4, ll. 20-28.
Regarding claims 12 and 14, Sandelis discloses all the essential features of the claimed invention as claimed and described above except a tertiary swirler that is positioned between the forward face and the plurality of primary swirl vanes.
Richardson teaches a tertiary swirler (Figure 2, 17) that is positioned between the forward face (Annotated figure 2) and the plurality of primary swirl vanes (28).


    PNG
    media_image3.png
    477
    577
    media_image3.png
    Greyscale

Regarding claims 16 and 17, Sandelis in view of Richardson discloses the invention as claimed and described above.  Sandelis further teaches wherein the tubular ferrule has a forward surface (Annotated figure 3, TF forward face) that is fluidly connected to a plenum (Annotated figure 3) and an aft surface (Annotated figure 3) that is fluidly connected to a throat (throat is defined at the narrowest part of venturi 58) and a plurality of channels (70) are defined through .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sandelis in view of Sandelis et al. (US 2011/0271682), hereinafter referred to as Sandelis 2011.
Regarding claim 9, Sandelis discloses all the essential features of the claimed invention except wherein the ferrule has a first axis and the plurality of channels each have a second axis and each of the second axes are not parallel to the first axis.
Sandelis 2011 teaches wherein the ferrule (Figure 2, 60) has a first axis (A) and the plurality of channels (68 in figure 2 and 168 in figure 6) each have a second axis (Figure 6, arrow through center of 168) and each of the second axes are not parallel to the first axis (paragraph 37).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sandelis’s invention to include wherein the ferrule has a first axis and the plurality of channels each have a second axis and each of the second axes are not parallel to the first axis in order to direct air inside the swirler to prevent coking as suggested and taught by Sandelis 2011 in paragraph 37.
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of the Remarks that Sandelis does not teach a wall that extends aft from a primary swirler wall as described by claim 1.  Sandelis teaches a wall defined by 58 which extends from a primary swirler wall at the upstream end as shown in the annotated figure shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERYN A MALATEK/            Examiner, Art Unit 3741